     Case
     Case1:19-cv-02645-AJN-KHP
          1:19-cv-02645-AJN-KHP Document
                                Document261
                                         260 Filed
                                             Filed01/06/21
                                                   01/05/21 Page
                                                            Page11of
                                                                   of17
                                                                      4

                                                     CRAIG WENNER
                                                     Tel.: (212) 909-7625
                                                     E-mail: cwenner@bsfllp.com

                                                     January 5, 2021
BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Suite 1950                                                               1/6/2021
New York, New York 10007

       Re:     City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
               Case No. 19 Civ. 2645 [rel. 15 Civ. 5345] (AJN) (KHP)

Dear Judge Parker:

        We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”) and
write regarding the failure of Moses & Singer LLP to complete its production of documents in
response to a third-party subpoena. After ten months of meeting and conferring and several
admittedly incomplete productions, Moses & Singer committed to completing its production by
December 4, 2020. [See ECF No. 237.] On that date, Moses & Singer made its third partial
production. But again, Moses & Singer admits that its review of potentially responsive records
continues and that its subpoena response is not yet complete.

        Under the current court-ordered schedule, any motion to compel or quash the Moses &
Singer subpoena is due today. Id. But Moses & Singer represented earlier today that it intends to
make a final production by the end of this week. That being so, and notwithstanding Moses &
Singer’s failure to complete its production, the Kazakh Entities believe it would be inappropriate
to burden the Court with a motion to compel before reviewing this final production. Accordingly,
and akin to what the Court recently did with respect to a similar issue with defendant Felix Sater’s
production [ECF No. 259], the Kazakh Entities respectfully request that the Court so-order a
January 8, 2021 deadline for Moses & Singer’s production, on pain of sanctions. The Kazakh
Entities will be prepared to report on the status of Moses & Singer’s response and any remaining
deficiencies at the presently-scheduled January 11 case management conference.

                                           Background

        On March 10, 2020, the Kazakh Entities served a subpoena on Moses & Singer calling for
documents concerning the transfer of funds between Moses & Singer and Felix Sater, Daniel
Ridloff, and associated entities. See Exhibit A (subpoena dated March 10, 2020). Moses & Singer
is one of Sater’s longtime law firms, and he often used Moses & Singer’s attorney escrow account
to move funds traceable to the money stolen from the Kazakh Entities. The Kazakh Entities’
document requests were narrowly tailored based on previously-obtained bank records, which
demonstrate that the entities listed in the subpoena were involved in the money laundering schemes
alleged in the Complaint. For example, the Syracuse Center purchase was funded by $1,900,000
stolen from the Kazakh Entities and transferred from the account of Ilyas Khrapunov’s entity
Adlux to Moses & Singer’s escrow account on or about July 10, 2013. [See ECF No. 120 ¶ 188.]
     Case
     Case1:19-cv-02645-AJN-KHP
          1:19-cv-02645-AJN-KHP Document
                                Document261
                                         260 Filed
                                             Filed01/06/21
                                                   01/05/21 Page
                                                            Page22of
                                                                   of17
                                                                      4




        In another example, Sater used several of his shell companies to wire Moses & Singer
proceeds from the Tri-County Mall sale, an investment again funded with the Kazakh Entities’
stolen funds, as described in the Complaint. [Id. ¶¶ 191–261.] In early October 2013, Sater
transferred $36 million of the Tri-County proceeds to the account of his company Sands Point
Partners Fund L.P. Sater withdrew $2 million in cash, transferred $950,000 directly to Moses &
Singer, and then transferred $32 million to the account of Sands Point Partners Group GP. After
settling a dispute with Ilyas Khrapunov and Triadou, Sater transferred $20 million of the Tri-
County proceeds to the account of a company owned by his wife, Viktoria’s Gourmet Foods, LLC,
which then transferred that $20 million to Moses & Singer. Moses & Singer transferred the $20
million to Argon Holding Corp., which is another entity controlled by Khrapunov. These are just
two of many examples where Moses & Singer transferred money to and from accounts associated
with the defendants in this case, including MeM Energy Partners LLC and Bayrock Group Inc.

        After conferring with Robert Wolf of Moses & Singer, the Kazakh Entities agreed to give
the firm until May 8, 2020, to respond to the subpoena – more than 30 extra days. Moses & Singer
served objections to the subpoena on May 11, 2020. Moses & Singer did not object to producing
responsive records, but stated that its resources for responding were limited due to the pandemic.
See Exhibit B. In light of the difficulties Moses & Singer stated it was facing, and at its request,
we provided a list of relevant transactions for which Moses & Singer should have responsive
records in order to assist the firm in locating documents. We also agreed to limit the time period
for the subpoena to January 1, 2012, to December 31, 2014. We then provided the Court with a
status update regarding the subpoena on June 15, 2020, and noted that we had agreed to provide
Moses & Singer another additional 30 days to respond to the subpoena until July 15, 2020. [ECF
No. 196.] The Kazakh Entities later agreed to a third 30-day extension in light of complications
raised by the pandemic, making Moses & Singer’s deadline to respond to the subpoena August 15,
2020. [ECF No. 209.]

        On August 15, 2020, the agreed-upon deadline to respond, Moses & Singer produced a
one-page, redacted spreadsheet of escrow account activity, but no backup documents relating to
the five transactions listed on the document. We followed up, identifying the obvious deficiencies
in the production and identifying additional examples of transactions involving Moses & Singer
of which we were aware. Moses & Singer then agreed to complete its production by October 5,
2020. [ECF No. 214.] On October 6, 2020, it produced just seven additional pages of documents,
including the unredacted version of the escrow account spreadsheet and two entries from bank
account statements. We again identified deficiencies in the production—for example, Moses &
Singer had yet to produce any records concerning its receipt of $950,000 from Sands Point
Partners—and requested a supplemental production. Moses & Singer promised to follow up by
October 26. [ECF No. 226, 228.] Eventually, another attorney at Moses & Singer took over the
subpoena response, and the firm agreed to complete its production by December 4, 2020. We
updated the Court with that proposed deadline and a proposed deadline of January 5, 2021, for a
motion to compel, which the Court so-ordered. [ECF No. 237.]

         Moses & Singer made a production of 33 documents on December 4, including a handful
of communications about relevant transfers and requests to wire money. These documents are
responsive to the subpoena, again confirming that Moses & Singer is not objecting to producing
responsive documents. But the production is still incomplete, as Moses & Singer also “reserve[d]
its right to supplement and amend its responses to the Subpoena where necessary or appropriate


                                                 2
     Case
     Case1:19-cv-02645-AJN-KHP
          1:19-cv-02645-AJN-KHP Document
                                Document261
                                         260 Filed
                                             Filed01/06/21
                                                   01/05/21 Page
                                                            Page33of
                                                                   of17
                                                                      4




upon further investigation” and served a second set of untimely objections to the subpoena. See
Exhibit C. After we again listed the deficiencies in the production, Moses & Singer confirmed that
the firm’s review of potentially responsive documents was not complete and was not intended to
be Moses & Singer’s final production, notwithstanding its prior commitment and the court-ordered
schedule. Reportedly, the firm’s accounting team recently identified additional hard files that may
be responsive to the subpoena, but which have not yet been reviewed. Today, Moses & Singer
stated the firm would make a final production by the end of this week, i.e., by Friday, January 8.

                                             Discussion

       Federal Rule of Civil Procedure 45 permits parties to obtain discovery from non-parties to
the same extent as Rule 26, meaning that the information must be relevant to the claims and
defenses and proportional to the needs of the case. The serving party may move the court at any
time for an order compelling production or inspection. Fed. R. Civ. P. 45(d)(2)(B)(i). Further, the
Court may hold in contempt a person who, having been served, fails without adequate excuse to
obey the subpoena or an order related to it. Fed. R. Civ. P. 45(g).

        The defendants in this case moved stolen funds through a complex network of shell entities
and accounts managed by their agents, including Moses & Singer. The paper record evidencing
these transfers and the purported reasons for them is probative of the Kazakh Entities’ claims that
the defendants transferred, received, and hid their transfer and receipt of, stolen money.

        After ten months, Moses & Singer had produced less than 40 documents in total. After
each of its three productions, we identified deficiencies, including documents evidencing what
Moses & Singer did with the Kazakh Entities’ money that the defendants in this case moved
through Moses & Singer accounts and why. Each time we identified deficiencies, Moses & Singer
eventually made a subsequent production that partially addressed the problems, but that remained
admittedly incomplete. The Court has seen this pattern before. [See ECF No. 259 (Order extending
Sater’s production deadline to January 5 and permitting the Kazakh Entities to reopen Sater’s
deposition to appear for a second deposition based on later-produced documents).]

        Like its client Sater, Moses & Singer has repeatedly failed to complete its production by
dates the firm itself agreed to and relied on by the Kazakh Entities and the Court. Rather than file
a motion to compel—given the firm’s commitment to make a final production by the end of this
week, and its lack of meaningful or timely objection to the substance of the subpoena—the Kazakh
Entities respectfully request that the Court so-order the January 8, 2021 deadline on pain of
contempt. 1 As with Sater, if Moses & Singer’s production remains incomplete at that time, it
should be subject to sanctions including but not limited to the deposition of a corporate
representative at Moses & Singer’s expense (including fees). The Kazakh Entities will be prepared
to update the Court on the status of Moses & Singer’s production at the January 11 status
conference, which can be treated as a pre-motion conference for sanctions to the extent the firm’s
production remains incomplete.


1
       Alternatively, the Kazakh Entities respectfully request that this letter be treated as a motion
to compel, as it sets out the clear relevance and need for the subpoenaed documents (which is, in
any event, not really questioned).

                                                  3
          Case
          Case1:19-cv-02645-AJN-KHP
               1:19-cv-02645-AJN-KHP Document
                                     Document261
                                              260 Filed
                                                  Filed01/06/21
                                                        01/05/21 Page
                                                                 Page44of
                                                                        of17
                                                                           4




            Thank you for your consideration.

                                                       Respectfully,

                                                       /s/ Craig Wenner
                                                       Craig Wenner

  cc:       John Baranello, Moses & Singer LLP (by email)




Pursuant to Plaintiffs' above request, Moses & Singer's shall file its response to this letter by no later
than January 8, 2021. Counsel for the Kazakh Entities shall serve a copy of this endorsement on Moses &
Singer as soon as is practicable.




        Date: January 6, 2021




                                                   4
Case
Case 1:19-cv-02645-AJN-KHP
     1:19-cv-02645-AJN-KHP Document
                           Document 260-1
                                    261 Filed
                                          Filed01/06/21
                                                01/05/21 Page
                                                          Page5 1ofof176




                       Exhibit A
                Case
                Case 1:19-cv-02645-AJN-KHP
                     1:19-cv-02645-AJN-KHP Document
                                           Document 260-1
                                                    261 Filed
                                                          Filed01/06/21
                                                                01/05/21 Page
                                                                          Page6 2ofof176
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                     Southern District
                                                      __________       of New
                                                                    District of York
                                                                                __________
            City of Almaty, Kazakhstan, et ano.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 19 Civ. 2645 (AJN) (KHP)
                        Felix Sater, et al.                                   )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                             Moses & Singer LLP
                                                       405 Lexington Ave., New York, NY 10174
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A



  Place: Boies Schiller Flexner LLP                                                     Date and Time:
           55 Hudson Yards, 20th Floor                                                                       04/03/2020 10:00 am
           New York, NY 10001

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        03/10/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     /s/ Craig Wenner
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)    City of Almaty
Kazakhstan and BTA Bank JSC                                              , who issues or requests this subpoena, are:
Craig Wenner, Boies Schiller Flexner LLP, 55 Hudson Yards, New York NY 10001, cwenner@bsfllp.com, 212-909-7625

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case
                 Case 1:19-cv-02645-AJN-KHP
                      1:19-cv-02645-AJN-KHP Document
                                            Document 260-1
                                                     261 Filed
                                                           Filed01/06/21
                                                                 01/05/21 Page
                                                                           Page7 3ofof176
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19 Civ. 2645 (AJN) (KHP)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                 Case
                 Case 1:19-cv-02645-AJN-KHP
                      1:19-cv-02645-AJN-KHP Document
                                            Document 260-1
                                                     261 Filed
                                                           Filed01/06/21
                                                                 01/05/21 Page
                                                                           Page8 4ofof176
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case
     Case 1:19-cv-02645-AJN-KHP
          1:19-cv-02645-AJN-KHP Document
                                Document 260-1
                                         261 Filed
                                               Filed01/06/21
                                                     01/05/21 Page
                                                               Page9 5ofof176

RE: CITY OF ALMATY
SUBPOENA FOR PRODUCTION OF DOCUMENTS
       ATTACHMENT A TO RULE 45 SUBPOENA TO MOSES & SINGER LLP

                                  Definitions and Instructions

        As used in these requests, the following items shall have the meanings set forth below,
unless otherwise indicated:

   1. “CONCERNING” includes referring to, alluding to, responding to, relating to, connected
      with, commenting on, in respect of, about, referencing, regarding, discussing, showing,
      describing, mentioning, reflecting, analyzing, constituting, evidencing, and pertaining to.
   2. “DOCUMENT(S)” shall have the broadest possible meaning ascribed to it under federal
      law, including but not limited to all written, typed, recorded, or graphic matter, however
      produced or reproduced, of any kind or description, including originals, non-identical
      copies and drafts, and all other materials discoverable under federal law. It includes all
      letters, agreements, emails, diaries, records, reports, memoranda, notes, notebooks, drafts,
      work sheets, graphs, films, photographs, video and audio tapes, recordings, transcripts,
      papers, files, ledgers, books of account, vouchers, bank checks, wire transfer, bank
      statements, verifications of deposits, deposit information, withdrawal information, debits,
      money orders, signature cards, invoices, charge slips, and other writings. It also includes
      electronically stored information in any form, such as phone records, email, text, SMS, or
      any form of instant messaging available on any electronic device including through
      WhatsApp or any other messaging software or application, both as to log or metadata and
      the content of communications.
   3. “PERSON(S)” shall mean and refer to any natural person or firm, association,
      organization, partnership, business, trust, corporation, public agency, and/or any other
      form of entity.
   4. “YOU” and “YOUR” shall mean and refer to Moses & Singer LLP and any person or
      entity, past or present, acting on his behalf, including but not limited to any present and
      former employees, attorneys, agents, and/or representatives.
   5. “INDIVIDUALS” shall mean and refer to any of the following individuals:
           a.      Felix Sater
           b.      Daniel Ridloff
   6. “ENTITIES” shall mean and refer to any of the following entities:
           a.      Vilder Company
           b.      RPM USA
           c.      ADLUX
           d.      Argon Holding Corp.
           e.      Agron OPCO Inc.
           f.      Syracuse Center LLC
           g.      Tri-County Mall Investors LLC
           h.      Swansea Mall Investors, LLC
           i.      Payment Card Systems
           j.      World Health Networks, Inc.
           k.      Bespoke Services Corporation
           l.      Bespoke Services Group
           m.      Litco LLC
    Case
    Case 1:19-cv-02645-AJN-KHP
         1:19-cv-02645-AJN-KHP Document
                               Document 261
                                        260-1Filed
                                                Filed
                                                    01/06/21
                                                      01/05/21Page
                                                                Page
                                                                   106ofof17
                                                                           6

RE: CITY OF ALMATY
SUBPOENA FOR PRODUCTION OF DOCUMENTS
           n.     Bayrock Group Inc.
           o.     Global Habitat Solutions, Inc.
           p.     RRMI-DR LLC
           q.     Chabrier Avocats
           r.     Triadou SPG S.A.
           s.     SDG Capital
           t.     Swiss Development Group
           u.     Swiss Promotion Group
           v.     Crownway Ltd.
           w.     Niel Telecom S.A.
           x.     Telford International Ltd.
           y.     Bayrock Group LLC
           z.     Creacard SA
           aa.    Crownway Limited
           bb.    Health Station Networks Inc.
           cc.    Ignoramus Limited
           dd.    Law Offices of Arnold D. Herz
           ee.    Maro Enterprises LLC
           ff.    MeM Energy Partners LLC
           gg.    Payment Card Systems
           hh.    RPM-MARO LLC
           ii.    RRMI-DR LLC
           jj.    SoHo 3202 LLC
           kk.    SoHo 3310 LLC
           ll.    SoHo 3311 LLC
           mm.    Swiss RPM SA
           nn.    Techvest SA
           oo.    Titan Atlas Manufacturing
           pp.    Triadou SPV SA

                                   Requests for Production

       YOU are required to produce all non-privileged DOCUMENTS described below that are
in YOUR possession, custody, or control, including those DOCUMENTS that are in the
possession, custody, or control of YOUR employees, partners, consultants, attorneys, accounts,
tax preparers, representatives, agents, or any other person acting or purporting to act as YOU.
Unless otherwise specified, each of the below requests refers to the time period from January 1,
2012, to the present.

   1. All documents concerning any transfer of funds into, out of, or between accounts
      associated with the entities, including with attorney escrow accounts.

   2. All documents concerning any transfer of funds into, out of, or between accounts
      associated with the Individuals, or any entities owned or controlled by the Individuals.
Case
Case 1:19-cv-02645-AJN-KHP
     1:19-cv-02645-AJN-KHP Document
                           Document 261
                                    260-2Filed
                                            Filed
                                                01/06/21
                                                  01/05/21Page
                                                            Page
                                                               111ofof17
                                                                       3




                       Exhibit B
    Case
    Case 1:19-cv-02645-AJN-KHP
         1:19-cv-02645-AJN-KHP Document
                               Document 261
                                        260-2Filed
                                                Filed
                                                    01/06/21
                                                      01/05/21Page
                                                                Page
                                                                   122ofof17
                                                                           3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,
                                                           19 Civ. 2645 (AJN) (KHP)
                                 Plaintiffs,

                  -against-
                                                            OBJECTIONS TO
FELIX SATER, DANIEL RIDLOFF, BAYROCK                        SUBPOENA TO
GROUP INC., GLOBAL HABITAT SOLUTIONS,
INC., RRMI-DR LLC, FERRARI HOLDINGS
LLC, and MEM ENERGY PARTNERS LLC,

                                 Defendants.


       MOSES & SINGER LLP (MOSES & SINGER) hereby objects to that certain Subpoena

to Produce Documents, Information or Objects or to Permit Inspection of Premises in a Civil

Action, dated March 10, 2020 (the “Subpoena”).

                  GENERAL OBJECTIONS AND COMMENTS
      APPLICABLE TO ALL REQUESTS FOR PRODUCTION IN THE SUBPOENA

       A.      MOSES & SINGER objects to the Definitions and Instructions set forth in the

Subpoena to the extent that such definitions or instructions may call for the production of

documents or information which are protected by the attorney-client or other applicable privileges,

and are violative of the Federal Rules of Civil Procedure and the Rules of the United States District

Court for Southern District of New York.

       B.      If any documents are produced, they will be produced in response to the Subpoena

as they are kept in the usual course of MOSES & SINGER’s business or as responsive to particular

requests.

       C.      MOSES & SINGER objects to all of the requests in the Subpoena to the extent that

they are overbroad, unduly burdensome, vague, vexatious and harassing.
    Case
    Case 1:19-cv-02645-AJN-KHP
         1:19-cv-02645-AJN-KHP Document
                               Document 261
                                        260-2Filed
                                                Filed
                                                    01/06/21
                                                      01/05/21Page
                                                                Page
                                                                   133ofof17
                                                                           3




       D.      MOSES & SINGER objects to the time period to which the requests relate, namely

2012 to the present, as being overbroad, burdensome and calling for information neither relevant

nor material to the issues in this action and otherwise calling for privilege information.

       E.      MOSES & SINGER objects to the Subpoena as unduly burdensome and harassing

in light of the current pandemic and the fact that resources are extremely limited during the current

pandemic, including the complete lack of access to MOSES & SINGER’S offices.

Dated: New York, New York
       May 11, 2020

                                                              MOSES & SINGER, LLP

                                                                    S/
                                                              _____________________
                                                              By: Robert Wolf




                                                 2
Case
Case 1:19-cv-02645-AJN-KHP
     1:19-cv-02645-AJN-KHP Document
                           Document 261
                                    260-3Filed
                                            Filed
                                                01/06/21
                                                  01/05/21Page
                                                            Page
                                                               141ofof17
                                                                       4




                       Exhibit C
    Case
    Case 1:19-cv-02645-AJN-KHP
         1:19-cv-02645-AJN-KHP Document
                               Document 261
                                        260-3Filed
                                                Filed
                                                    01/06/21
                                                      01/05/21Page
                                                                Page
                                                                   152ofof17
                                                                           4


                                                          The Chrysler Building
                                                          405 Lexington Avenue, NY, NY 10174-1299
                                                          Tel: 212.554.7800 Fax: 212.554.7700
                                                          www.mosessinger.com


                                                          John Baranello
                                                          Direct Dial: 212.554.7863
                                                          Fax: 212.554.7700
                                                          E-Mail: jbaranello@mosessinger.com



                                                          December 4, 2020

PERSONAL AND CONFIDENTIAL

VIA E-MAIL (CWENNER@BSFLLP.COM)

Craig Wenner
Boies Schiller Flexner LLP
55 Hudson Yards
20th Floor
New York, NY 10001

               Re:    City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
                      19 Civ. 2645 (AJN) (KHP)

Dear Mr. Wenner:

       Reference is made to the March 10, 2020 Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action (the “Subpoena”)

served on Moses & Signer LLP (the “Firm” or “M&S”). In accordance with your November 13,

2020 endorsed letter to Magistrate Judge Parker [ECF Nos. 236 and 237], enclosed herein

please find documents Bates stamped [FS008-FS158] responsive to the Subpoena. In addition

to the Firm’s prior objections to the Subpoena, all of which are incorporated herein, the Firm

additionally makes and incorporates into its responses the following objections to the Subpoena:

       1.      M&S objects to the Subpoena because the Subpoena requests impose

obligations on M&S beyond that provided for by the applicable rules.

       2.      M&S objects to the Subpoena as its time frame (from January 1, 2013 to the

present) is overbroad and has subsequently been narrowed, by agreement, to the end of 2014.

       3.      M&S objects to the Subpoena requests to the extent that each seeks documents

and other materials which would be inadmissible as evidence in any trial of this matter and/or is
     Case
     Case 1:19-cv-02645-AJN-KHP
          1:19-cv-02645-AJN-KHP Document
                                Document 261
                                         260-3Filed
                                                 Filed
                                                     01/06/21
                                                       01/05/21Page
                                                                 Page
                                                                    163ofof17
                                                                            4




Craig Wenner
December 4, 2020
Page 2


not reasonably calculated to lead to the discovery of admissible evidence. By propounding

these responses and producing documents in accordance with its obligations under the

applicable rules, M&S does not concede that any document it will (or may hereafter) produce in

response to any particular request is material, probative, relevant, or otherwise admissible proof

concerning any factual allegation in this case. M&S expressly preserves all appropriate

objections to the materiality, probative value, relevancy, and/or admissibility of every document

produced, notwithstanding the purpose(s) for which its disclosure is sought.

       4.      M&S objects to each Subpoena request to the extent that each seeks the

production of documents which are already known to counsel, have been previously provided,

or have been previously produced.

       5.      M&S objects to each of the definitions to the extent that it seeks to impose any

obligation on M&S to produce any documents or information in the possession of entities and

people other than M&S, and to the extent that it seeks to compel M&S to produce documents

not in M&S’s custody or control but rather in that of any present or past agents, employees,

affiliates, related companies, subsidiaries, representatives, etc.

       6.      M&S reserves its right to modify, amend, and/or supplement its responses and

objections at any time before trial.

       7.      M&S objects to the Subpoena requests to the extent they call for information and

materials protected by the attorney-client privilege, the work product doctrine or any other

applicable privilege or immunity. Information or documents produced, as to which a privilege

could be asserted, shall not constitute a waiver, and M&S reserves the right to recall any such

documents as inadvertently produced.
     Case
     Case 1:19-cv-02645-AJN-KHP
          1:19-cv-02645-AJN-KHP Document
                                Document 261
                                         260-3Filed
                                                 Filed
                                                     01/06/21
                                                       01/05/21Page
                                                                 Page
                                                                    174ofof17
                                                                            4




Craig Wenner
December 4, 2020
Page 3


       8.      Any disclosure by M&S in response to an otherwise objectionable Subpoena

request shall neither be deemed nor constitute a waiver of its general objections.

       9.      M&S’s response to the Subpoena reflects the facts and circumstances as of the

date such responses were provided, after a duly diligent investigation. M&S reserves its right to

supplement and amend its responses to the Subpoena where necessary or appropriate upon

further investigation.

       10.     Subject to, and explicitly incorporating, each of the foregoing objections to the

Subpoena, enclosed herewith please find documents responsive to each of the Subpoena

requests.

       We remain available to address any other issue you may have to avoid a request for

judicial intervention in respect to discovery issues.



                                                           Very truly yours,

                                                           MOSES & SINGER LLP
                                                           /s John Baranello

                                                           John Baranello


Enclosures
Cc:   Robert Wolf, Esq.
